                Case 1:19-mj-00568-SH Document 1 Filed 09/16/19 Page 1 of 2




                                                                              ay
                     UNITED STATES DISTRICT COURT
                                     WESTERN DISTRICT OF TEXAS
                                                                            Sept 16 2019

         UNITED STATES OF AMERICA
                                                                               AD
                                V.

                                                           CRIMINAL COMPLAINT
         SHAYKEIEM AKEIL GRIFFIN
                                                           CASE NUMBER:ki (& c2D5M
                                                               1:19-m-568
          I,   the undersigned complainant being duly sworn, state the following is true and

correct to the best of my knowledge and belief.

         On or about September 14, 2018, in Bell County, in the Western District of Texas,

defendant(s), a sex offender as defined for the purposes of the Sex Offender

Registration and Notification Act by reason of a conviction under Federal Law, did

knowingly fail to register or update a registration as required by the Sex Offender

Registration and Notification Act,            in violation of Title 18, United States Code,

Section(s) 2250(a)(2)(B) and (3).

          I    further state that I am a(n) Deputy Marshal, United States Marshals Service,

and that this complaint is based on the following facts:

          SEE ATTACHED AFFIDAVIT

continued on the attached sheet and made a part jereof: YES




                                               ANTON SLAVICH, Deputy Marshal
                                               United States Marshals Service

Sworn to before me and subscribed in my presence,

Augusti7'            2019                      Waco, Texas
Date
Jeffrey C. Manske
U.S. Maaistrate Judae
Name & Title of Judicial   Officer
         Case 1:19-mj-00568-SH Document 1 Filed 09/16/19 Page 2 of 2



                            AFFIDAVIT FOR ARREST WARR4NT

WESTERN DISTRICT OF TEXAS
WACO DIVISION
SUBJECT: Shaykeiem Akeil GRIFFIN

Your Affiant, Anton Slavich, is employed as a Deputy/Criminal Investigator with the United States
Marshals Service (USMS). I have been employed by the USMS for approximately 17 years, and I
am further assigned to the Lone Star Fugitive Task Force, Western District of Texas, Waco
Division. One of my assignments is locating fugitives for the USMS, other federal, state county
and municipal law enforcement agencies. I am also responsible for the enforcement and
investigation of federal laws and statues including violations of 18 USC 2250. Your Affiant being
duly sworn, and on oath makes the following statement and accusations:

    1.   In 2015 the Subject was convicted by a Court Martial at Fort Riley, Kansas of a violation
         of Article 120 Sexual Assault of Child under the Uniform Code of Military Justice (UCMJ).
         Due to this conviction the Subject would a lifetime duty to register as a sex offender in the
         state of Texas.
    2.   On January 4th, 2018 the Subject registered with the Killeen, Texas Police Department Sex
         Offender Registry Unit. The Subject did not complete the registration process and was re-
         scheduled to complete the process on January 1 7th, 2018. The Subject did not show for this
         appointment.
    3.   During the Subject's registration process the Subject was advised of his duties to register
         and to update his registration as required by SORNA and the Texas Code of Criminal
         Procedure.
    4.   Further, the Subject was instructed to appear at the Killeen Police Department in person to
         update his registration annually on September 14th. The Subject was scheduled to appear
         on September 14th, 2018 and failed to appear to update.
    5.   Based on the foregoing I believe the Subject has failed to comply with SORNA and has
         committed a violation of 18 USC 2250.
    6.   I request this honorable court issue an arrest




                                                  ANTON SLAVICH, Deputy
                                                  United States Marsh Service

         SWORN TO AND SUBSCRIBED before me on the                        ay of August, 2019.




                                                                     NSKE
                                                            taes Magistrate Judge




1Page
